Citation Nr: 0507258	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postoperative 
traumatic arthritis of the right knee, currently evaluated at 
10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1974 
to January 1975, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.   

As a preliminary matter, the Board notes that in February 
2004, the veteran was notified that his appeal was being 
certified to the Board.  He was also informed that under the 
Board's Rules of Practice, he had 90 days from the date of 
the letter to, in pertinent part, change the representative 
he previously chose to represent him before the Board.  He 
was informed that if he waited more than 90 days to take this 
step, he had to explain in writing why he could not send his 
request to the Board on time.  In November 2004, the RO 
apparently received and acknowledged a November 2004 VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) in favor of the Oklahoma 
Department of Veterans Affairs.  This form was forwarded to 
the Board by the RO and received in February 2005.  However, 
no explanation was provided as to the reason the veteran did 
not submit such request for a change in representation to the 
Board in a timely manner.  See 38 C.F.R. § 20.1304 (2004).  
Thus, for purposes of this appeal only, the Board finds that 
good cause for a change in representation has not been 
demonstrated; however, for purposes of any subsequent claims, 
the change in representation has apparently been so 
acknowledged by the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee is productive of pain and some 
limitation of flexion; no recurrent subluxation or lateral 
instability is demonstrated.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee postoperative traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2002

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate a claim.  Collectively, the June 2002 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, letters to the 
veteran dated in April 2002 and September 2003 specifically 
notified the veteran of the provisions of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not he or the VA bears the 
burden of producing or obtaining that evidence or 
information.  In addition to the above, in a decision 
promulgated on January 13, 2004, Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) indicated that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  Here, as 
indicated in the discussion above, the RO clearly has met the 
first three of the four notice requirements in connection 
with the issue on appeal.  Likewise, the Board finds that the 
April 2002 letter also satisfies the fourth element because 
the RO notified the veteran to "[t]ell us if you know of any 
additional evidence you would like us to consider for the 
condition(s) addresses by this claim."  Accordingly, all 
elements identified in Pelegrini for proper VCAA notice have 
been met. 

With respect to the VCAA notice letter to the veteran, the 
Court also held in Pelegrini, in part, that the VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The RO did so in this case.  As 
indicated above, the notice letter was dated in April 2002 
and the RO's decision was dated in June 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
and treatment records identified by the veteran are 
associated with the claims file and the veteran has been 
afforded a VA examination in connection with his current 
appeal.  The veteran has not indicated to the Board that 
there is any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the record is complete and this matter 
is ready for appellate review.  


Background and Evidence

Historically, an October 1975 rating decision granted service 
connection for postoperative traumatic arthritis of the right 
knee joint and assigned a 20 percent evaluation under 
Diagnostic Code 5010-5257 effective from January 1975.  This 
was based on service medical records as well as a VA 
examination.  This evaluation continued until a rating 
decision from April 1977 reduced the evaluation to 10 percent 
after another VA examination.  That evaluation has remained 
in effect since that time.  The rating decision noted that 
the VA examination contained no evidence of instability.  The 
10 percent evaluation was assigned on the basis of arthritic 
changes.  

In February 2002, the veteran requested to be reevaluated for 
traumatic arthritis due to worsening chronic pain.  

Private medical records from November 2001 through March 2002 
indicated that the veteran reported worsening knee pain and 
swelling for the past ten years.  In January 2002, the 
veteran reported that in the prior four or five months the 
pain had increased, and that his entire knee ached with 
chronic pain.  Also in January 2002, the veteran was examined 
for arthralgia and the examiner noted modest degenerative 
changes manifested by hypertrophic spurring of the 
intercondylar spines and lateral margins of the knee joint.  
The examiner noted the impression of modest degenerative 
osteoarthritis of the right knee.  Throughout this time, the 
veteran was prescribed various medications for pain relief.  

On VA medical examination in May 2002, the examiner noted the 
veteran's history again but also added that after the 
veteran's surgery for a possible torn meniscus he was placed 
in a long-leg cast for six months.  The veteran reported 
having constant pain with swelling in the right knee.  He 
also reported that the pain sometimes radiated into the right 
hip.  The examiner noted that there was no indication of any 
abnormal weight bearing on his feet and that the veteran did 
not require any device.  He reported the veteran's posture 
was normal, and that the appearance of the knee joint was 
within normal limits.  The active range of motion in flexion 
was 120 degrees with pain at 105 degrees.  Active extension 
was 0 degrees.  The Drawer's test and McMurray's test were 
both within normal limits.  The examiner further noted that 
the range of motion of the affected joint was additionally 
limited by pain, but that the veteran did not have any 
constitutional signs of arthritis.  The examiner noted that 
this pain affected the veteran's occupation of postal mailman 
because the veteran could not walk any great distance.  It 
also affected the veteran's daily activity because it made it 
more difficult for him to go up and down stairs and 
interfered with household chores.  

In March 2003, the veteran appealed the June 2002 rating 
decision and requested that he be reevaluated.  He stated 
that his condition had worsened in the past two years and 
that experienced constant pain that extended from his ankle 
to his hip and lower back.  The veteran also reported that 
his knee was swollen, and that it was difficult for him to 
make it through a day of work.  


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation, the veteran's entire history is reviewed, but the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The veteran's right knee disability was previously evaluated 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability.  Under Diagnostic Code 5257, a 10 
percent evaluation is assigned for a slight degree of 
recurrent subluxation or lateral instability, 20 percent 
evaluation for a moderate degree, and 30 percent evaluation 
for a severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).

The veteran's right knee disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic 
arthritis, which in turn is evaluated under Diagnostic Code 
5003 for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  Diagnostic Code 5003 
provides that the rating should be assigned based on 
limitation of motion under the appropriate diagnostic code 
for the joint involved, or in this case under Diagnostic Code 
5260 for limitation of flexion of the leg.  The veteran is 
currently receiving a 10 percent evaluation based on painful 
motion of the right knee.  

The Board notes that normal flexion of the knee is to 140 
degrees and normal extension is to 0 degrees.  38 C.F.R. § 
4.71, Plate II (2004).  Under Diagnostic Code 5260 for 
limitation of flexion, a 10 percent rating is for application 
when limited to 45 degrees, and a 20 percent rating is for 
application when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  Under Diagnostic Code 5261 for 
limitation of extension, a 10 percent rating is for 
application when limited to 10 degrees, and a 20 percent 
rating is for application when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to a rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no findings suggesting that the veteran currently 
has instability of the right knee.

The most recent VA examination of the veteran from May 2002 
noted that the veteran's active range of motion of the right 
knee in flexion is 120 degrees with pain and to 105 degrees 
without pain.  This exceeds the limitation of motion required 
for a compensable evaluation under Diagnostic Code 5260.  
Under Diagnostic Code 5260, flexion must be limited to 45 
degrees for a 10 percent rating and to 30 degrees for a 20 
percent rating.  At this examination, the examiner also noted 
that extension of the right knee was not limited.  Because of 
this, the veteran is not entitled to a higher evaluation 
under Diagnostic Code 5261.  

The Board has also considered whether there is any additional 
functional impairment due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness, but finds that 
a higher evaluation is not warranted.  In this regard, the 
Board notes that the veteran's right knee was symptomatic at 
the time of the May 2002 VA examination, yet flexion was 
still possible from 0 to 105 degrees without pain.  In order 
to warrant a rating in excess of 10 percent with 
consideration of the provisions of 38 C.F.R. § 4.40 and 4.45, 
the record would have to contain some objective evidence of 
additional functional impairment due to such factors as pain 
and fatigability that would warrant a higher evaluation under 
either Diagnostic Code 5260 or 5261 in this case and beyond 
what is currently objectively shown.  Without objective 
findings comparable to limitation of either extension or 
flexion to the degree specified in the Rating Schedule for a 
higher evaluation even with consideration of the provisions 
set forth in DeLuca, supra, the Board finds that a higher 
evaluation is not warranted for the veteran's service-
connected right knee disability.  Accordingly, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for right knee postoperative traumatic arthritis is 
not warranted.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
acknowledges the veteran's assertion that his service-
connected right knee disability has adversely affected his 
job performance as a postal mailman.  However, the Board must 
emphasize that while this disability may have an adverse 
effect upon employment, as noted by the veteran and as 
discussed above, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Thus, the Board finds that there has been no showing that the 
veteran's right knee disability has resulted in interference 
with his employability in a manner beyond that contemplated 
by the rating criteria, or has necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for right knee 
postoperative traumatic arthritis is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


